659 N.W.2d 755 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST John Dov SCOTT, a Minnesota Attorney, Registration No. 270635.
No. C9-03-260.
Supreme Court of Minnesota.
April 22, 2003.

AMENDED ORDER
On March 5, 2003, this court suspended respondent John Dov Scott from the practice of law for 30 days, effective 14 days from the date of the order.
The Director of the Office of Lawyers Professional Responsibility has filed an affidavit stating that respondent has filed an affidavit for reinstatement and that to the best of the Director's knowledge, respondent has complied with all conditions of reinstatement. The Director does not object to the reinstatement of respondent to the practice of law, subject to the requirement in the March 5, 2003, order that respondent successfully complete the professional responsibility bar examination within one year of the date of that order.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent John Dov Scott is reinstated to the practice of law effective immediately. Respondent shall successfully complete the professional responsibility bar examination by March 5, 2004.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice